Citation Nr: 0508074	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to initial separate 10 percent ratings for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that rating decision, the RO, in 
pertinent part, granted service connection for tinnitus and 
assigned a 10 percent rating effective from the date of 
receipt of claim in January 2003.  The veteran's disagreement 
with the 10 percent rating led to this appeal.  


FINDING OF FACT

Prior and revised versions of Diagnostic Code 6260 authorize 
a single 10 percent rating for tinnitus regardless of whether 
it is perceived in one ear, both ears, or in the head and 
preclude the assignment of separate ratings for bilateral 
tinnitus.  


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed his claim for service connection for 
bilateral tinnitus in January 2003.  At a VA audiology 
examination in June 2003, the veteran reported constant 
tinnitus in both ears since service, and the examiner related 
the veteran's tinnitus to acoustic trauma from combat fire in 
service.  The veteran's representative argues that a separate 
10 percent rating should be assigned for tinnitus in each 
ear.  

The veteran's representative argues that 38 C.F.R. § 4.25 and 
Diagnostic Code 6260 require separate ratings for tinnitus in 
each ear.  He asserts that prior to the June 13, 2003, 
effective date of revisions to 38 C.F.R. § 4.87, Diagnostic 
Code 6260, that regulation was ambiguous.  He points out that 
neither version of the regulation (that in effect prior to 
June 10, 1999, or that in effect from June 10, 1999, to June 
12, 2003) specified whether tinnitus must be present in both 
ears in order to warrant a 10 percent rating, whether 
tinnitus in either ear alone would warrant a 10 percent 
rating or whether bilateral tinnitus warranted separate 
10 percent ratings.  The representative further points out 
that VA recognized this ambiguity by its statement in 67 Fed. 
Reg. 59,033 (2002) that only a single 10 percent rating could 
be assigned.  The representative argues that the Board should 
resolve the ambiguity in Diagnostic Code 6260 in favor of the 
veteran.  

The veteran's representative argues that when VA intends to 
provide a single rating where a disability may be either 
unilateral or bilateral, it provides for that single rating 
expressly.  He gives examples of diagnostic codes that 
specify a single rating for a disability that may be either 
unilateral or bilateral and argues that these provisions make 
clear that where VA intends to make an exception to 38 C.F.R. 
§ 4.25, it knows how to do so.  He contends that because VA 
did not specify a single rating for unilateral or bilateral 
tinnitus prior to its revision that became effective in June 
2003, no exception was intended and separate ratings are 
required under the prior regulations.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board notes that the issue of whether the veteran is 
entitled to separate ratings for tinnitus turns on an 
interpretation of the relevant regulation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  

Similarly, in a precedent opinion, VA's General Counsel held 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim, or to assist 
a veteran in developing evidence to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim").  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  The VA General Counsel held that under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
tinnitus because there is no information or evidence that 
could substantiate the claim, as entitlement to separate 
ratings is barred by current Diagnostic Code 6260 and by the 
previous versions of Diagnostic Code 6260 as interpreted by a 
precedent opinion of the General Counsel that is binding on 
all Department officials and employees.  VAOPGCPREC 2-2004.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  The diagnostic codes that address 
the ear and other sense organs were amended, effective June 
10, 1999, and were again amended effective June 13, 2003.  

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus that 
was a symptom of a head injury, a concussion or acoustic 
trauma warranted a 10 percent rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  Under the rating criteria in 
effect from June 10, 1999, to June 12, 2003, Diagnostic Code 
6260 provided that if the tinnitus was shown to be recurrent, 
a maximum 10 percent evaluation was warranted.  It was 
followed by a note stating that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

Under the criteria in effect from June 13, 2003, recurrent 
tinnitus warrants a 10 percent evaluation.  Note (1) 
following Diagnostic Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260 but is to be evaluated 
as part of any underlying condition causing it.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2004).  

In its June 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation 
from January 2003.  This 10 percent evaluation is the highest 
possible evaluation for tinnitus under all versions of 
Diagnostic Code 6260, including the most recent version.  In 
July 2003, the veteran's representative filed a notice of 
disagreement with the 10 percent rating contending that a 
10 percent rating should be established for each ear for the 
veteran's bilateral tinnitus.  

In a May 2003 opinion, the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  VAOPGCPREC 2-2003.  In his 
opinion, the General Counsel stated that this rule is for 
application in cases arising both before and after 
the 1999 amendment to the rating criteria for tinnitus.  

38 C.F.R. § 4.25(b) provides that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  38 C.F.R. § 
4.25(b).  The veteran's representative has argued that 
38 C.F.R. § 4.25 is applicable to this claim for separate 
ratings for each ear and argues that Diagnostic Code 6260 as 
it existed prior to the amendment that became effective June 
13, 2003, is the proper rating criterion.  Upon consideration 
of 38 C.F.R. § 4.25(b), however, the Board finds that 
tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect two ears.  In this 
regard, the Board observes that the VA General Counsel made 
this determination in VAOPGCPREC 2-2003.  

That General Counsel opinion makes clear that the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
As tinnitus does not produce separate and distinct symptoms, 
the assignment of separate ratings for the right and left ear 
is not appropriate.  The governing rule is that only a 
single 10 percent disability rating is authorized for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  Further, although separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time may be assigned, see Fenderson v. West, 12 
Vet. App. 119, 126 (1999), during no portion of the time 
since the initial grant of service connection may a higher 
initial rating be assigned.  

In summary, VA's Rating Schedule contemplates that whether 
one or both ears are involved, tinnitus is but a single 
disability and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  Accordingly, as the law and not 
the evidence is dispositive, the claim of entitlement to 
separate 10 percent initial ratings for bilateral tinnitus 
must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent initial disability ratings 
for bilateral tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


